112 F.3d 1040
Susan WICKLUND, M.D.;  James H. Armstrong, M.D.;  LindsayRichards, M.D.;  Susan Cahill, P.A.;  Douglas Webber, M.D.;Beth E. Thompson, M.D.;  Mary Stranahan, D.O.;  and MarkMiles, M.D., on behalf of themselves and their patientsthroughout Montana and surrounding states and Canada,Plaintiffs-Appellees,v.Martin D. LAMBERT, in his official capacity as GallatinCounty Attorney,* Defendant-Appellant.
No. 95-36028.
United States Court of Appeals,Ninth Circuit.
May 2, 1997.

On Remand From the United States Supreme Court.  D.C. No. CV-93-00092-JFB.
Before THOMAS M. REAVLEY,** REINHARDT, and WIGGINS, Circuit Judges.


1
This case is remanded to the district court for further proceedings in light of Lambert v. Wicklund, --- U.S. ----, 117 S. Ct. 1169, 137 L. Ed. 2d 464 (1997).   The district court shall consider in particular those contentions raised by plaintiffs that were not addressed by the Supreme Court.



*
 Pursuant to Federal Rule of Appellate Procedure 43(c), Martin D. Lambert is substituted as defendant-appellant in place of his predecessor in office, Michael Salvagni


**
 The Honorable Thomas M. Reavley, Senior United States Circuit Judge for the Fifth Circuit, Sitting by designation